DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 2/19/21 is acknowledged.  The traversal is on the ground(s) that “[a]n international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn [ ] to ... [a] product and process of use of said product.”  This is not found persuasive because the filed claims do not contain product claims.
With respect to applicants urging that the method and apparatus claims comprise some of the same technical features, as noted in the restriction requirement, the method claims require specific claimed steps, in the instant case the corresponding technical features specific to a process for heating a liquid food product including homogenously heating a liquid food product of group I require the special technical features including continuously supplying the liquid product to the inlet of the first heating chamber and flowing the liquid product continuously through at least two heating chambers in such a way that the liquid product is in contact with the first electrode and with the second electrode of each heating chamber, generating an electrical current through the liquid product flowing through the heating chambers by applying an electrical potential over the first electrode and the second electrode of each heating chamber so as to provide a constant electrical field strength between a connecting electrode and a first electrode of a preceding chamber, and between a connecting electrode and a second electrode of a next chamber, wherein the direction of the electrical current is continually alternated with a frequency of at least 500 Hz, to obtain heated liquid product, wherein the electrical current is provided by a DC power source configured to apply the electrical potential for a first time period and then reverse the polarity of the electrical potential during a second time period after the first time period between the connecting electrode and the first electrode of the preceding chamber, and between the connecting electrode and the second electrode of the next chamber, so as to repeat consecutive applications of the electrical potential with continually reversion of the polarity over time across the electrodes of each heating chamber; and wherein the electrical field strength that is applied over each heating chamber is from 0.1 kV/cm to 20 kV/cm and continually discharging heated liquid product from the last heating chamber in series via its outlet, wherein the liquid product has an electrical conductivity of at least 0.03 S/m not required of Group II and thus the groups do not relate to a single inventive concept.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-60, 63, 66-67, 70-71 and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “substantially the same conductivity” in claims 56, 59 and 66 is rejected, as it is a relative term, which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “substantially the same conductivity”; it is unclear as to what degree of difference is encompassed by this phrase, if not “substantially the same conductivity”, it is unclear if the phase is with respect to requiring a same or with respect to a desired degree, it is unclear what is, or is not “substantially the same”.
Claim 57 is rejected due to the phrase “the sterile liquid” as claim 57 depends directly from Independent claim 49 and thus the phrase “the sterile liquid” lacks antecedent basis.
The phrase “substantially the same pH” in claims 57 and 60 and 67 is rejected, as it is a relative term, which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “substantially the same pH”; it is unclear as to what degree of difference is encompassed by this phrase, if not “substantially the same pH”, it is unclear if the phase is with respect to requiring a same numerical value, a same pH range, i.e. basic, acidic or neutral, it is unclear what is, or is not “substantially the same”.
The phrase “a soup” in claim 58 is rejected, as it is a relative term, which renders the claim indefinite.  The term “a soup” is not defined by the claim, the specification does not 
The phrase “a sauce” in claim 58 is rejected, as it is a relative term, which renders the claim indefinite.  The term “a sauce” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “a sauce”; it is unclear as to what degree of difference is encompassed by this phrase, if not “a sauce”, it is unclear if the phase is with respect to any liquid food, a specific liquid comprising solids, a required viscosity or something different altogether. 
Claim 63 is rejected due to the phrase “the deviation” as claim 63 depends directly from Independent claim 49 and thus the phrase “the deviation” lacks antecedent basis.
The phrase “H-bridge configuration” in claims 70-71 is rejected, as it is a relative term, which renders the claim indefinite.  The term “H-bridge” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “H-bridge configuration”; it is unclear as to what difference is encompassed by this phrase, if not “H-bridge configuration”, it is unclear if the phase is with respect to a specific type, a genus, a structural configuration, an electrical configuration, the combination of, or something different altogether. 
Claim 73 indefinite due to the phrase “preferably”, as it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP §2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49-55, 58, 61-65, 68, 72-77 and 85-86 are rejected under 35 U.S.C. 103(a) as being unpatentable over Qin et al. (5776529) in view of Reznik et al. (5290583).
Qin teaches a process for fast and homogenous heating of a liquid product to a heating temperature by resistive heating (col. 1 lines 21-24), comprising:
(a) providing an apparatus comprising at least two heating chambers (col. 11 lines 26-29) that are arranged in series (fig. 12; col. 11 lines 26-29; relative upstream and downstream), each chamber having an inlet for liquid at one end (fig. 11 ref. 411) and an outlet for liquid at the other end (fig. 11 ref. 413), wherein each heating chamber (col. 11 lines 26-29) defines a flow path for liquid between its inlet and its outlet (fig. 11) and the arrangement of the at least two heating chambers in series defines a liquid flow path through the at least two heating chambers (fig. 12; col. 11 lines 53-59).
Wherein each heating chamber is provided with a first electrode at its lower end (fig. 11 ref. 401, col. 10 lines 5-7) and a second electrode at its upper end (fig. 11 ref. 402; col. 10 lines 5-7) and the first and second electrode are separated by an electrical insulator (fig. 11 ref. 420, col. 10 lines 10-13), wherein the electrodes are arranged such that liquid flowing through the liquid flow path through the heating chambers during normal operation of the apparatus, is in contact with the first and with the second electrode of each heating chamber (fig. 11; col. 9 lines 60-65), wherein the first electrode of the first heating chamber and the second electrode of the second heating chamber of are electrically grounded (col. 7 lines 20-25), wherein each connecting electrode is electrically connected to a direct current (DC) power source to apply an electrical charge to each connecting electrode (col. 6 lines 9-11). 
The DC power source is configured to apply electrical potential as a function of time (col. 6 lines 59-60) over the electrodes by applying the electrical potential for a first time period (col. 8 lines 51-54) and then reversing the polarity of the electrical potential during a second time period after the first time period between the connecting electrode 
(b)    continuously supplying (col. 11 lines 33-34; relative same supply source, untreated product) the liquid product to the inlet of the first heating chamber and flowing the liquid product continuously through at least two heating chambers in such a way that the liquid product is in contact with the first electrode and with the second electrode of each heating chamber (fig. 12; col. 11 lines 55-59)
(c)    generating an electrical current through the liquid product flowing through the heating chambers by applying an electrical potential over the first electrode and the second electrode of each heating chamber (col. 12 lines 40-61) so as to provide a constant electrical field strength between a connecting electrode and a first electrode of a preceding chamber, and between a connecting electrode and a second electrode of a next chamber (col. 11 lines 55-56; similar vs. modified),
wherein the direction of the electrical current is continually alternated with a frequency of at least 500 Hz (col. 6 lines 59-65), to obtain heated liquid product (col. 8 line 64 relative 65C), wherein the electrical current is provided by a DC power source configured to apply the electrical potential for a first time period and then reverse the polarity of the electrical potential during a second time period after the first time period between the connecting electrode and the first electrode of the preceding chamber (col. 12 lines 41-60), and between the connecting electrode and the second electrode of the next chamber, so as to repeat consecutive applications of the electrical potential with continually reversion of the polarity over time across the electrodes of each heating chamber (col. 12 lines 62-66) and wherein the electrical field strength that is applied over each heating chamber is from 10.0 kV/cm to 20 kV/cm (col. 6 lines 19-20;) and
(d)    continually discharging heated liquid product from the last heating chamber in series via its outlet (fig. 11-12).

Qin teaches consecutive heating chambers comprising electrodes (col. 11 lines 26-32) however is silent to teaching at least two heating chamber that are arranged in series such that the second electrode of a preceding chamber is the first electrode of the next chamber in series and together form a connecting electrode or the frequency being at a frequency of at least 500 Hz.  
Though silent to the second electrode of a preceding chamber being the first electrode of the next chamber in series and together forming a connecting electrode, Reznik teaches a same claimed heating chamber comprising a first and second electrode for the same purpose of heat treating a liquid.  Thus since both teach the first and second heating electrodes, since Qin recognizes providing more than one treatment chamber comprising electrodes for applying opposite charges relative a same electrode arrangement relative treating direction and since Reznik teaches a connecting electrode (fig. 2; electrode after ref. 73) and a first electrode of a preceding chamber (fig. 2 electrode ref.72) and a connecting electrode (fig. 2; electrode after ref. 73) and a second electrode of a next chamber (fig. 2 third electrode) at a frequency of at least 500 Hz.  
 It would have been obvious to one of ordinary skill in the art to provide a plurality of heat chambers as opposed to a single pair with each pair or electrodes connected in series as taught by Reznik the motivation being depending on the requirements of the food product, imparting an even greater degree of microbial kill as further taught by Reznik (col. 10 lines 45-49).
Though silent to the specific range of 0.1 kV/cm to 20 kV/cm, Qin does teach the amount of current per cm. in a range which overlaps applicants claimed .1-20kV/cm. Thus it would have been obvious to one of ordinary skill in the art to teach specific range of 0.1 kV/cm to 20 kV/cm of a same treated product as taught by Qin the achieving the desired purpose and the advantage of application of the same processing conditions for the same desired outcome of inactivating microbes which may exist in the untreated food product as taught by Qin (col. 8 lines 22-24).
Though silent to teaching the electrical conductivity of the product after treating, Qin does teach applicants same claimed method of operation to achieve the same claimed heated liquid product.  Thus it would have been obvious to one of ordinary skill in the art 
Wherein the duration of the first time period is identical to the duration of the second time period (col. 5 lines 60-62; same range; col. 11 lines 54-56).
Though silent to teaching the electrical conductivity of the product after treating, Qin does teach applicants same claimed method of operation to achieve the same claimed heated liquid product.  Thus it would have been obvious to one of ordinary skill in the art to teach a desired final conductivity of a same treated product as taught by Qin and more specifically wherein the liquid product has an electrical conductivity of at least 0.1 S/m the advantage being application of the same processing conditions for the same desired outcome of inactivating microbes which may exist in the untreated food product as taught by Qin (col. 8 lines 22-24).
The electrical potential over the first and second electrode of each heating chamber is in the range of from 500 to 10,000 volts (6 lines 17-20).
Though silent to a specific flow rate, Qin teaches a same claimed flowable liquid product, in addition to teaching the application time specific to achieve the result without effecting the organoleptic properties of the liquid product.  Thus it would have been obvious to one of ordinary skill in the art to teach a desired flow rate through the heating chambers at a flow of at least 10 liters per hour since the flow rate and velocity are specific variables which need to be necessarily considered (col. 7 lines 3-5) to achieve the desired final product and since the conductivity of the food being processed will further indicate the desired strength required and subsequently a required time to achieve desired inactivation of microbes as taught by Qin (col. 8 lines 22-25)
The liquid product is a liquid food product which is a fruit juice (col. 9 line 21).
The food product is a soup (col. 11 lines 4-6; liquid comprising particulate food).
The process is a process for pasteurization of the liquid product (col. 8 lines 23-25; pasteurization relative sterilization which kills all) and the heating temperature is in the range of from 60 to 90 degree C (col. 8 lines 62-64; 60-65C).
Though silent to the time to heat the product, Qin teaches a same claimed flowable liquid product, in addition to teaching the application time specific to achieve the result without effecting the organoleptic properties of the liquid product.  Thus it 
Qin teaches a temperature controller for achieving predefined temperatures within the heating chamber and though silent to a desired degree of deviation, in the instant case since Qin teaches controlled temperature and since a deviation would negatively affect the desired outcome.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired minimum of deviation from a predetermined and controlled temperature for its art recognized purpose to achieve the desired temperature subsequently to control temperature to achieve the desired inactivation of microbes as taught by Qin (col. 8 lines 22-25)
Though silent to a preheating the liquid food product, Qin does teach achieving a desired increased heat of the liquid product.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings and further incorporated the preheating step at temperature from 30C-50C as taught by Reznik (col. 7 lines 22-28) in one instance to achieve the advantage of reducing the required time to achieve the increased temperature and provide a more gradual heating as taught by Reznik (col. 7 lines 45-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings and further incorporated the preheating step at temperature from 30C-50C as taught by Reznik (col. 7 lines 22-28) thus providing an additional heat step which provides the advantage of an even larger degree of kill of spoilage microorganisms as taught by Reznik (col. 5 lines 30-32).
With respect to cooling immediately after being discharged from the last heating chamber, Qin is taken to teach such in a first instance with respect to merely being removed from the heated chamber, i.e. any cooling.
Alternatively, Qin teaches the heated liquid product being supplied to a packaging unit for packaging in a desired form (col. 8 lines 18-21).  Though silent to packaging including cooling, or cooling prior to packaging, Qin teaches the elevated temperatures for defined times where after heating the product must be cooled since the product cannot be maintained at elevated temperatures indefinitely as taught by Reznik (col. 12 lines 63-65).  Thus it would have been obvious to one of ordinary skill in the art 
Qin teaches the electric pulse processing in the first and second either being similar or modified.  Though silent to “identical”, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach he intensity of the electrical potential in the first time period is identical to the intensity of the electrical potential in the second time period to achieve a same similar processing conditions in the first and second chambers as opposed to being modified (col. 11 lines 55-59).
The direction of the electrical current is continually alternated with a frequency of at least 500 Hz such that the electrical potential applied over said electrodes as a function of time has the shape of a block wave (fig. 13-17).
Though silent to the specific range of 0.1 kV/cm to 10 kV/cm, Qin does teach the amount of current per cm. in a range which overlaps applicants claimed .1-10kV/cm. Thus it would have been obvious to one of ordinary skill in the art to teach specific range of 0.1 kV/cm to 10 kV/cm of a same treated product as taught by Qin the achieving the desired purpose and the advantage of application of the same processing conditions for the same desired outcome of inactivating microbes which may exist in the untreated food product as taught by Qin (col. 8 lines 22-24).
With respect to claim 74, where the pasteurization temperature is taken as a preheating step.  Though silent to a preheating the liquid food product to a temperature of 70C-85C, Qin does teach achieving a desired increased heat of the liquid product.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings and further incorporated the preheating step at temperature from 70-85C as taught by Reznik (col. 7 lines 22-28) in one instance to achieve the advantage of reducing the required time to achieve the increased temperature and provide a more gradual heating as taught by Reznik (col. 7 lines 45-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings and further incorporated the preheating step at temperature from 70C-85C as taught by Reznik (col. 7 lines 22-28) thus providing an additional heat step which provides the advantage of an even larger degree of kill of spoilage microorganisms as taught by Reznik (col. 5 lines 30-32).

The two chambers are mounted vertically as defined by the inlet at the lower end (fig. 11) where the multiple chambers are taken as above.
The reversal of polarity is within 10 milliseconds or 1 millisecond (col. 6 lines 61-62).

Claims 56-57, 59-60 and 66-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Qin et al. (5776529) in view of Reznik et al. (5290583) and Fernholz et al. (8114222).
Qin and Reznik are taken as above.
Qin teaches the providing food resistant layers to prevent the adhesion of food and protect the surfaces from accumulating potential corrosive material (col. 10 lines 48-67).  
Thus since Qin recognizes maintaining the surface of the processing unit in contact with the food in a clean condition and since the desired effect is killing microbes within food product and since it would be desirable to maintain the sterile condition of the treatment apparatus since when a food or beverage product contacts any surface, soiling occurs where some part of the food or beverage product is left behind on that surface. When that surface is a heat exchange surface, the soil becomes thermally degraded rendering it even more difficult to remove. Over time, the layer of soil increases in thickness as more food or beverage product is passed over the heat exchange surface. The layer of soil acts as an insulator between the heat and the product being heated, thereby reducing the efficiency of the heat exchange surface and requiring more energy to create the same effect if the surface were clean (col. 2 lines 17-27).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the cleaning system for food and beverage products (col. 1 lines 45-62) as taught by Fernholz into the system as taught by Qin the motivation being removing soils from the internal components of tanks, lines, pumps and other process equipment used for processing typically liquid product streams such as beverages, milk, juices, etc. Clean-in-place cleaning involves passing cleaning solutions through the system without dismantling any system components (col. 2 lines 35-42).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the cleaning system for food and beverage products (col. 1 lines 45-62) as taught by Fernholz by filling the heating chambers and any liquid flow path upstream and downstream of the heating chambers with a sterile liquid (col. 9 .

Claims 69-71 are rejected under 35 U.S.C. 103(a) as being unpatentable over Qin et al. (5776529) in view of Reznik et al. (5290583) and Zhang (6214297).
Qin and Reznik are taken as above.
Though silent to the electrode between the heating chambers is connected to the DC power source in half-bridge configuration, where H-bridge is taken as half-bridge, Zhang teaches providing such (col. 6 lines 32-44).  Thus since Qin and Reznik teach heating liquid where Zhang teaches the same heating.  It would have been obvious to one of ordinary skill in the art to teach half-bridge configuration as taught by Zhang the motivation being induce stress and mortality of biological cells as taught by Zhang (col. 2 lines 38-40).
Qin teaches heating chambers comprising electrodes however is silent to teaching at least three heating chambers that are arranged in series in a vertical arrangement such that the second electrode of a preceding chamber is the first electrode of the next chamber in series and together form a connecting electrode or the frequency being at a frequency of at least 500 Hz.
Though silent to such Reznik teaches a same claimed heating chamber comprising a first and second electrode for the same purpose of heat treating a liquid.  Thus since both teach the first and second heating electrodes, it would have been obvious to one of ordinary skill in the art to provide a plurality of heat chambers as opposed to a single pair as taught by Reznik the motivation being imparting and even greater degree of microbial kill as further taught by Reznik (col. 10 lines 45-49).
Though silent to a specific frequency, Qin teaches providing electric current for the same purpose as that of Reznik, in the instant case heating a liquid.  Thus it would have been obvious to one of ordinary skill in the art to teach a desired frequency, such as in the instant case at least 500Hz as taught by Reznik (col. 9 lines 29-32) the motivation .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
6178880; 20010021308; 7050706; 5690978; 5562024; 2836699 directed to pulsed electric field treatment chambers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/             Primary Examiner, Art Unit 1792